Citation Nr: 0520907	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a left knee disability 
(now rated 10 percent).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Detroit, Michigan that denied a claim for an increased rating 
for a left knee disability (status post high tibial osteotomy 
of the left knee) (rated 10 percent).  In March 2005, the 
veteran testified before the Board at a hearing held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In the Board's judgment, additional development is needed.

The veteran underwent a high tibial osteotomy involving his 
left knee during service.  Service connection and a 10 
percent rating have been in effect for that disability since 
October 1999.  In April 2002, the veteran filed a claim 
seeking an increased rating for the disability.  

First, it is not clear that the claims folder contains all of 
the veteran's most recent medical treatment records for the 
left knee disability.  The claims folder contains records 
until March 2003 and records from November 2004 through 
February 2005.  On remand, the RO should ensure that it has 
obtained copies of all of the veteran's VA treatment records 
for the left knee disability from March 2003 to the present.

In this case, the veteran's most recent VA examination was in 
August 2002.  During the March 2005 Board hearing, the 
veteran stated that his left knee condition had become "much 
worse" since his last VA examination.  The Board notes that 
the veteran has mentioned that he has experienced significant 
weight gain since the last VA examination; he therefore 
asserts that his left knee disability has increased in 
severity.  VA's duty to assist the veteran includes obtaining 
a thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See 38 U.S.C.A. § 5103A (West 2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, based on the 
allegations of worsening since the 2002 VA examination, the 
veteran should undergo a new VA examination to ascertain the 
current nature and severity of his service-connected status 
left knee disability.  

On remand, the new examination must discuss any functional 
loss due to pain.  The August 2002 VA examination did note 
that there was no functional loss due to pain; however, the 
veteran maintains that he now does have such functional loss.  
Therefore, on remand, the examination should again consider 
all aspects of functional loss, including pain on use, flare-
ups, excess fatigability, weakness, incoordination, and all 
factors discussed in 38 C.F.R. §§ 4.40, 4.45, 4.49 (2004).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examination on remand should also address whether the 
veteran experiences instability or subluxation of his left 
knee.  The August 2002 VA examination noted "mild external 
rotational and valgus of the knee with degenerative 
changes."  However, the veteran also asserts that he 
experiences instability and that he wears a knee brace for 
that instability.  Separate ratings are permissible for 
arthritis with limitation of motion of a knee (38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5003, 5010 (2004)) and for 
instability of a knee (38 C.F.R. §  4.71a, DC 5257 (2004)).  
See VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 
1, 1997).

The appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain copies of all 
VA medical records for the veteran's 
service-connected left knee disability 
from March 2003 to the present.  

2.  The RO should then schedule the 
veteran for an examination to ascertain 
the current nature and severity of his 
service-connected left knee disability.  
The claims folder must be made available 
to the VA medical examiner, and the 
examiner must note whether the claims 
folder was reviewed.  The examiner 
should discuss any functional loss due 
to pain, fatigue, flare-ups, weakness, 
etc., in terms of additional loss of 
motion of the joint.  The examination 
should also discuss all aspects of the 
service-connected left knee disability, 
including the existence or absence of 
arthritis, subluxation, or instability. 

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for the service-connected left 
knee disability.  If the decision is 
adverse to the veteran, the RO should 
provide him and his representative a 
supplemental statement of the case and 
the appropriate opportunity for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


